Title: To Alexander Hamilton from John Laurance, 13 January 1795
From: Laurance, John
To: Hamilton, Alexander


Dear sir
Philada 13th Jan 1795
Mr Fitzsimmons was to have paid an acceptance of mine, yesterday, for 1500 Drs, which was discounted at the Bank. He has not paid it, which may occasion me some inconvenience, as I propose leaving this place, with my Family, early on Thursday morning. Colonel Wadsworth mentioned to me he had paid you some money on account of Mr Church, which you might wish in New York. If you have 1500 Dollars, and can spare them until next week I will ⟨pay⟩ them in New York, or send them here for you. If you can oblidge me let me have your Check payable to my order.
I am   Your obed servt

John Laurance
Col Hamilton


P S   Since writing the above Mr Fitzsimmons has informed me the acceptance shall be given either this week or the next so that I cannot depend on his payment before I go. You will therefore oblige me if you can as above.

